Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s amendment filed on 4 April 2022. 
Claims 1-20 are pending and examined. Claims 1, 5, 9, 12, 15, and 18 are currently amended.  
Response to Arguments
Drawing objection of Figures 2, 5, and 7 is withdrawn due to Applicant’s argument and filing of replacement drawings.
35 U.S.C. §112f interpretation of claims 1, 9, and 15 is withdrawn due to Applicant’s argument and amendment.
 Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter have been carefully considered.  Applicant amended independent claims 1, 9, and 15 and argued that “operating the autonomous vehicle using the first set of GPS data … determining a rationality of the first set of GPS data by measuring a degree to which a motion of the autonomous vehicle as predicted using the GPS data matches the actual motion of the autonomous vehicle using the first set of GPS data” is more than something that is performed only in the mind.  Examiner respectfully disagrees.  Claims 1-20 are rejected under 35 U.S.C. 101 because independent claims 1, 9 and 15 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and apparatus to operate an autonomous vehicle as recited in independent claims 1, 9 and 15.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement (a rationality test of matching as recited in the independent claims).  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)  The claim recites additional elements of sending a first set of GPS data, sending a second set of GPS data, operating the autonomous vehicle using the first set of GPS data, comparing the first set of GPS data to the second set of GPS data, and determining a rationality of the first set of GPS data.  The sending steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the operating, comparing and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The operating, comparing, and determining steps are also recited at a high level of generality (i.e. as a general means of providing data result from the sending steps), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   The “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The processor is recited at a high level of generality and is merely automates the determining step.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sending, operating, comparing, and determining steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processor are all conventional control systems/sensors mounted on the vehicle, and the specification does not provide any indication that the control systems/sensors is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II).  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-8, 10-14, and 16-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because independent claims 1, 9 and 15 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and apparatus to operate an autonomous vehicle as recited in independent claims 1, 9 and 15.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement (a rationality test of matching as recited in the independent claims).  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of sending a first set of GPS data, sending a second set of GPS data, operating the autonomous vehicle using the first set of GPS data, comparing the first set of GPS data to the second set of GPS data, and determining a rationality of the first set of GPS data.  The sending steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the operating, comparing and determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The operating, comparing, and determining steps are also recited at a high level of generality (i.e. as a general means of providing data result from the sending steps), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   The “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The processor is recited at a high level of generality and is merely automates the determining step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sending, operating, comparing, and determining steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processor are all conventional control systems/sensors mounted on the vehicle, and the specification does not provide any indication that the control systems/sensors is anything other than a conventional computer within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere providing data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-8, 10-14, and 16-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the drawing objection and rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667